Russell, J.
1. According to the uncontradicted evidence, there was no examination or search into the contents of the defendant’s valise, but he voluntarily disclosed its contents. The valise contained about three gallons of whisky in quart and pint bottles. The possession of such a large quantity might authorize the inference that its possessor was keeping the whisky for the purpose of illegal sale, and would.authorize his arrest upon a charge of violating the municipal ordinance upon that subject, on the ground that the offense was being committed in the presence of the officer.
2. In view of the fact that the contents of the valise were voluntarily disclosed by the accused, it was not error to admit in evidence the valise and its contents, upon his trial for the offense of selling liquor.
3. The evidence authorized the verdict of guilty, and there was no error in refusing a new trial. Judgment affirmed,.
The introduction of the whisky, and of the. policemen’s testimony as to the defendant’s possession of it, was objected- to on- the ground that this evidence was obtained by arrest and seizure without a warrant. The introduction of the city ordinances was objected to on the ground that they were irrelevant. Exception to the-admission of this evidence was taken in the defendant’s motion for a new trial.
Harrell & Wilson, for plaintiff in error,
cited: Hughes v. State, 2 Ga. App. 29; Sherman v. State, Id. 148; Jaclcson v. State, 7 Ga. App. 414; Code of 1910, § 6372; 3 Cyc. 887.
M. H. O’Neal, solicitor, contra,
cited: Byrd v. State, 10 Ga. App. 214 (2); Broohins v. State, 7 Ga. App. 204-5; Williams v. State, 100 Ga. 511 (39 L. B. A. 269).